Citation Nr: 1224402	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  01-07 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a fracture of the left fifth metatarsal, currently evaluated as 20 percent disabling. 

2.  Entitlement to an initial disability rating in excess of 10 percent for a postoperative scar of the left shoulder.  

3.  Entitlement to service connection for a left ankle disorder, to include as secondary to the service-connected residuals of a fracture of the left fifth metatarsal and the service-connected status-post recurrent left shoulder separation.   

4.  Entitlement to service connection for a right hip disorder, to include as secondary to the service-connected residuals of a fracture of the left fifth metatarsal and the service-connected status-post recurrent left shoulder separation. 

5.  Entitlement to service connection for a left hip disorder, to include as secondary to the service-connected residuals of a fracture of the left fifth metatarsal and the service-connected status-post recurrent left shoulder separation.   

6.  Entitlement to service connection for a right ankle disorder, to include as secondary to the service-connected residuals of a fracture of the left fifth metatarsal and the service-connected status-post recurrent left shoulder separation. 

7.  Entitlement to service connection for a right shoulder disorder, to include as secondary to the service-connected residuals of a fracture of the left fifth metatarsal and the service-connected status-post recurrent left shoulder separation. 

8.  Entitlement to service connection for a right foot disorder, to include as secondary to the service-connected residuals of a fracture of the left fifth metatarsal and the service-connected status-post recurrent left shoulder separation. 

9.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

10.  Entitlement to special monthly compensation based on the need for aid and attendance or being housebound. 

11.  Entitlement to a temporary total evaluation on the basis of treatment of a service-connected disability requiring convalescence. 


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to November 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

All of the issues identified on the title page of this document were most recently before the Board in January 2011, at which time they were directed by separately but concurrently issued remands to the RO for various additional actions.  In addition, the Board determined by its January 2011 decision that new and material evidence had not been received by VA to reopen a previously denied claim for service connection for degenerative joint disease of the left knee and that the criteria for an increased rating for postoperative residuals of a left shoulder separation had not been met.  

While the case remained in remand status, the Veteran in a report of contact of April 28, 2011, indicated that his left shoulder disorder involving joint separation had worsened.  By its rating decision of July 2011, the RO confirmed and continued the previously assigned 40 percent rating for the left shoulder separation, and, following written notice as to the action taken, the Veteran thereafter entered a timely notice of disagreement with that adverse action.  A statement of the case was furnished to the Veteran in October 2011, but the record does not include any indication that a substantive appeal was subsequently received by VA.  In any event, the Veteran is advised that he has one year from the date of mailing of the notice of July 14, 2011, to perfect any desired appeal of the July 2011 decision.  

Notice is taken that the Veteran in a VA Form 21-0820, Report of General Information, dated August 10, 2011, indicated that he wished to file a reopened claim for service connection for a left knee disorder.  The Veteran was thereafter incorrectly informed by the RO in October 2011 that appeal action relating to the claim for service connection for a left knee disorder remained pending, and that, as a result, his claim could not be reviewed by the RO under the normal claims process until the appeal process was completed.  This matter is not on appeal and is specifically directed to the RO's attention so that initial development and adjudication may be undertaken.  

Following the RO's attempts to complete the actions sought by the Board through its January 2011 remand, the case was thereafter returned to the Board for further consideration of the issues set forth on the title page of this document.  

The issues on appeal are herein REMANDED directly to the RO by a single document as permitted by BVA Directive 8430, Board of Veterans' Appeals Decision Preparation and Processing: Policies and Responsibility Assignments, Transmittal Sheet (May 17, 1999).  To that end, the previously separate document numbers have been merged.  VA will notify the appellant if further action is required on his part.  


REMAND

Regarding the initial rating to be assigned for a postoperative scar of the left shoulder, the Board by its January 2011 remand directed the RO to consider the report of the VA medical examination undertaken in February 2009, and on remand  specific notation was made by the RO of that report and its consideration in supplemental statements of the case prepared in October 2011.  

Consideration was not, however, afforded various other items of pertinent evidence in violation of 38 C.F.R. §§ 3.103, 19.37 (2011), as none are referenced in any applicable supplemental statement of the case furnished to the Veteran while the case remained in remand status.  That evidence includes, but is not limited to, VA treatment records from the Central Alabama Health Care System mailed to the RO under a cover letter of June 17, 2011; additional VA treatment records printed in July 2011; and VA Forms 21-0820, Report of General Information, dated April 28, 2011, July 27, 2011, and August 9, 2011, and a VA Form 21-4138, Statement in Support of Claim, of June 11, 2011, indicating the Veteran's report that his left shoulder scar had worsened and that he was taking 500 milligrams of acetaminophen for relief of scar pain, with notation that his left shoulder scar was tender, red, and painful.  Moreover, in the July 2011 report of information, the Veteran specifically referenced a VA outpatient treatment report of April 29, 2011, in which his attending VA physician reportedly indicated that the left shoulder scar was tender and red.  The VA treatment report of April 29, 2011, is not now contained within the Veteran's VA claims folder or within the virtual VA file.  Remand to permit the RO to locate and consider the VA treatment record of April 29, 2011, and for its consideration of the other referenced items of evidence is required.  

On remand, the RO was also to issue a statement of the case addressing the Veteran's claim of service connection for a right foot disorder, based on the Board's determination in its January 2011 remand that an appeal of the RO's April 1983 decision, denying service connection for a right foot disorder, had been initiated as early as August 1983 and that a statement of the case was needed to permit the Veteran to consider whether he desired to perfect that appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  But, on remand the RO incorporated that issue into the supplemental statement of the case of October 2011 as if it were a certified issue on appeal and for which a substantive appeal had been filed.  Remand for corrective action is required.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (a remand confers upon the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders).  

In addition, by its January 2011 remand, the Board directed the RO to afford the Veteran VA medical examinations regarding his claims for direct and secondary service connection for bilateral ankle and hip disorders, as well as a right shoulder disorder.  The requested examinations were accomplished in July 2011, and were to include medical opinions as to the probability of service incurrence of the claimed disorder and their relationship, if any, to certain service-connected disabilities.  

A disability will be service connected when that disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a) (2011).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2011).  Therefore, a disability may be service connected on a secondary basis by demonstrating that that disability is either (1) "proximately due to or the result of [an already] service-connected disease or injury," 38 C.F.R. § 3.310(a) (2011), or (2) aggravated by an already service-connected disease or injury, "whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition," Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Kyhn v. Shinseki, 24 Vet. App. 228, 240 (2011); Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).

The U.S. Court of Appeals for Veterans Claims has indicated that "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b).  See Allen v. Brown, 7 Vet. at 449 ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.").

Notice is taken that the VA examiner in July 2011 did not adequately address the question of aggravation of nonservice-connected disorders by service-connected disabilities.  Thus, pursuant to its duty to assist the Veteran, the Board is compelled to remand for additional medical opinions from the July 2011 examiner and the Board must defer action on those matters previously held to be inextricably intertwined to the claims for service connection.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, this matter is REMANDED directly to the RO for the following actions:

1.  Locate and associate with the Veteran's VA claims folder the report of VA treatment compiled on April 29, 2011, as referenced in the VA Form 21-0820, Report of General Information, dated July 27, 2011.  
Efforts to obtain this and any other Federal records must continue until the records are found, or, alternatively, the RO determines that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) must be provided to the Veteran and he must then be afforded an opportunity to respond. 

2.  Furnish to the Veteran a statement of the case as to the issue of his entitlement to service connection for a right foot disorder, based on his entry of a timely notice of disagreement as to the rating decision of April 1983 in which service connection for a right foot disorder was denied.  The Veteran should be advised in writing that he may perfect his appeal of the above-referenced matter by his submission of a substantive appeal, i.e., a VA Form 9, Appeal to the Board of Veterans' Appeals, or a written statement indicating his desire for further review and the reasons therefor, within the 60-day period following the date of mailing of that statement of the case.  

3.  Obtain for inclusion in the claims folder all pertinent records of VA treatment, not already on file.  

4.  Thereafter, return the report of the VA medical examination conducted on July 29, 2011, at the VA Medical Center in Montgomery, Alabama, by D. Lipton, M.D., for the preparation of an addendum to his earlier report.  The issue to be addressed is whether service-connected residuals of a fracture of the left fifth metatarsal and/or status-post recurrent left shoulder separation aggravated claimed disorders of each ankle, each hip, and the right shoulder.  If Dr. Lipton is unavailable or in the event he desires to further examine the Veteran, the Veteran should be accorded an additional VA medical examination at the applicable VA medical facility for evaluation of the nature and etiology of his claimed bilateral ankle and hip disorders and right shoulder disorder.  The Veteran's VA claims folder in its entirety should be provided to Dr. Lipton or his designee for use in the study of this case and the author of the addendum should indicate whether the claims folder was provided and reviewed.  

Upon completion of the above, Dr. Lipton or other VA examiner is asked to address the following question in detail, providing a rationale for the opinion furnished: 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed disorders of his right and/or left ankle, right and/or left hip, and his right shoulder have been aggravated by his service-connected residuals of a fracture of the left fifth metatarsal and/or status-post recurrent left shoulder separation?  If it is determined that any claimed disorder was worsened by a service-connected disorder, to the extent that it is possible the examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation.

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of aggravation as against.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

The VA examiner is further informed that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

5.  The RO should ascertain what additional development, if any, is needed regarding the intertwined issues of entitlement to a rating in excess of 20 percent for residuals of a fracture of the left fifth metatarsal, TDIU, special monthly compensation, and temporary total rating due to treatment of a service-connected disability requiring convalescence, and undertake any actions it deems necessary.  

6.  Lastly, readjudicate the issues remaining on appeal on the basis of all of the evidence of record, to include those items of evidence referenced above, inclusive of VA treatment records from the Central Alabama Health Care System mailed to the RO under a cover letter of June 17, 2011; additional VA treatment records printed in July 2011; and VA Forms 21-0820, Report of General Information, dated April 28, 2011, July 27, 2011, and August 9, 2011, and a VA Form 21-4138, Statement in Support of Claim, of June 11, 2011, in addition to any other pertinent evidence received by VA since entry of the most recent supplemental statement of the case, and if any benefit sought on appeal continues to be denied, the Veteran and his attorney must be provided a supplemental statement of the case and an appropriate period of time for a response.  The case should then be returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


